Citation Nr: 0735042	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-00 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cervical spine 
disability (hereinafter sometimes referred to as a "neck 
disorder"). 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to May 
1985 and from September 1988 to January 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2004, a statement of the 
case was issued in March 2004, and a substantive appeal was 
received in January 2005.


FINDING OF FACT

Cervical spine disability was not manifested during service, 
nor is cervical spine disability otherwise related to such 
service.   


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records related to the veteran's active 
service from September 1984 to May 1985 do not reflect any 
complaints of disability pertaining to the cervical spine.  A 
September 1988 examination conducted for re-enlistment 
purposes reflects that the veteran had no complaints related 
to the spine and his "spine, other musculoskeletal" were 
clinically evaluated as normal.  Service medical records 
reflect that in July 1989, the veteran complained of back, 
neck and shoulder pain and stiffness after playing basketball 
the day before.  The examiner observed back and paraspinal 
tenderness and moderate muscle spasm.  The examiner diagnosed 
somatic dysfunction of the cervical and thoracic spine.  The 
veteran was seen 3 days later for a follow-up evaluation.  
The examiner observed a supple neck and tender thoracic 
spine.  The examiner assessed somatic dysfunction of the 
thoracic spine and made no assessment regarding the cervical 
spine.  

In July 1990, the veteran complained of neck stiffness and 
was assessed with pneumonia.  Subsequent service medical 
records do not document any cervical spine complaints.  There 
is no record of any examination conducted for separation 
purposes.  

Overall, the Board must find that the service medical records 
provide evidence against this claim, indicating no form of 
chronic neck disorder during service.  It is important for 
the veteran to understand that the fact that he may have had 
a sore neck during service does not clearly indicate a 
chronic neck disorder that may be reasonably associated with 
service.    

The veteran was treated at the Boston VA Medical Center 
(VAMC) from November 2000 to August 2001.  There is no record 
of any complaints related to the neck at that time, providing 
evidence against the claim that the veteran has had a chronic 
neck disorder since service.  In addition, the veteran 
submitted a claim for compensation and pension in August 2001 
with regard to his low back and knees and made no mention of 
the cervical spine.  The veteran underwent a VA examination 
in September 2001 and made no mention of the cervical spine, 
providing more evidence against this claim.  

In his August 2002 claim, the veteran stated that he had 
thought the cervical spine pain he had a problem with during 
the service had resolved, however, it began to give him 
problems approximately 2 years earlier.  

This statement clearly indicating a gap between service and 
the first indications of the current neck problem. 

Simply stated, there is nothing to indicate that the current 
neck disorder is related to service years ago.

The veteran sought VA outpatient treatment with complaints of 
neck pain in August 2002 and continued to seek subsequent 
treatment.  In August 2002, an x-ray of the cervical spine 
was taken.  The x-ray revealed degenerative changes with disc 
space and foraminal narrowing.  

A February 2003 VA outpatient treatment record reflects that 
the veteran reported a military service onset of right 
posterior neck pain as a mechanic, with associated right arm 
numbness, and low back pain.  A VA MRI of the cervical spine 
was taken.  Degenerative disc disease, most marked C5/6 and 
C6/7, was found.  At C5/6, a moderate sized focal left 
posterior disc osteophyte complex and moderate bilateral 
foraminal narrowing were found, more on the left.  At C6/7, 
degenerative disc disease was found to create mild spinal 
canal stenosis and bilateral foraminal narrowing, more on the 
left.  

In a January 2005 statement from a VA physician, the 
physician noted that the veteran has MRI-demonstrated 
degenerative disc disease of the cervical spine with 
associated neck pain.  The physician noted that the veteran 
stated that this began during active duty and is reflected in 
health-record entries.  The physician noted that this would 
make him a candidate for review of his service-connected 
conditions and associated disabilities.  

The veteran underwent a VA examination of the cervical spine 
in May 2005.  He reported that he enlisted in 1984 and 
separated in 1992.  He reported he was in the US Army 
occupied as a heavy vehicle mechanic and later as a computer 
specialist.  

The veteran reported chronic neck stiffness and neck pain.  
He reported that he has had neck pain in the posterior back 
of the neck down the left arm for the past three years.  He 
reported that he was previously seen at the VA Hospital and 
told that he was unemployable.  He reported that his 
functional impairment relates to the fact that he has chronic 
lower back pain with right lower extremity symptoms and neck 
pain with left upper extremity symptoms.  He reported that he 
is not working at this time. 

He reported that he has had chronic lower back pain since 
1989, which was injured in the service and that, although 
more focus was placed on his lower back, that his neck was 
also injured during that accident.  He reported that no 
surgical intervention has been suggested for his degenerative 
disc disease of the cervical spine.  

The examiner acknowledged that the veteran was receiving 
treatment in the service in July 1989 for neck pain after 
playing basketball.  The examiner noted an assessment of 
somatic dysfunction and that follow-up revealed that the 
veteran's neck was not tender.  The examiner noted that no 
subsequent treatment or complaints were reported.  

The examiner noted that the veteran was treated at the Boston 
VAMC from November 2000 to August 2001.  The examiner noted 
that he had no complaints about neck pain during this period.  
The examiner noted that he was seen at the VAMC in Hampton, 
Virginia from August 2002 to February 2004 for neck pain.  
The examiner noted that diagnostic tests revealed 
degenerative disc disease and joint disease.  The examiner 
noted that nerve conduction study and muscle testing were 
negative for cervical radiculopathy.  

Upon physical examination, the examiner diagnosed 
degenerative disc disease of the cervical spine.  The 
examiner opined that a determination of whether the current 
cervical spine disorder began during active military service 
cannot be made without speculation and conjecture.  The 
examiner noted that the veteran does not have any significant 
history of injury to the cervical spine during the time in 
the service as noted from his medical records.  The examiner 
noted that he separated in 1992 and was found to have 
degenerative disc disease of the cervical spine 10 years 
later.  The examiner opined that it is possible that the 
degenerative disc disease could have occurred during the ten-
year period of time between separation from active military 
service and the initial finding of the disease, or it may 
have begun while the veteran was in the service.  The 
examiner opined that there is no way to tell from the 
evidence provided whether the condition is service-connected 
or not.  

The Board finds that this medical opinion, overall, provides 
some evidence against this claim.

After reviewing the claims file, the Board notes that, 
although there is medical evidence of current cervical spine 
disability, there is no persuasive evidence suggesting a link 
between current cervical spine disability and service.  As 
detailed above, while service medical records do reflect that 
the veteran sustained a cervical spine injury in 1989, 
subsequent service medical records show no continuing 
cervical spine complaints.  

A post-service diagnosis of cervical spine disability was not 
rendered until 2002, over 13 years after the in-service 
injury, and over 10 years after separation from service.  
Although the record presents valid findings of cervical spine 
disability, the span of time between the claimed injury and 
the medical documentation of the cervical spine disability is 
a significant factor that weighs against a claim of service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).  In other words, this type of evidence is too remote 
to be causally linked.  Furthermore, none of the 
aforementioned medical evidence links the veteran's cervical 
spine disability to his military service.  

The January 2005 VA medical record reflects that the examiner 
opined that the veteran is a candidate for review of his 
service-connected condition and associated disabilities.  
However, in formulating this opinion, the examiner relied on 
the veteran's report that his neck pain began during service 
and is reflected in health-record entries, and there is no 
indication that the examiner reviewed the service medical 
records.  The record reflects that there are no health-record 
entries related to neck pain, aside from the July 1989 
records related to the basketball injury and the July 1990 
record related to pneumonia.  It is clear that any opinion 
suggesting that a current disability was incurred as a result 
of the in-service injury is based strictly on the history 
supplied by the veteran.  The Court has determined that 
history which the veteran provides does not transform that 
history into medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

Moreover, there is no record of any complaints related to the 
neck in the Boston VAMC records from November 2000 to August 
2001.  In addition, there is no mention of the cervical spine 
in the August 2001 claim for compensation and pension based 
on his low back and knees.  The veteran makes no mention of 
the cervical spine at the VA examination in September 2001, 
either.  However, the veteran stated in his August 2002 claim 
for cervical spine disability that his cervical spine was 
beginning to give him problems in approximately August 2000.  
As detailed above, the records do not reflect any post-
service complaints related to the cervical spine until August 
2002.    

Overall, the Board must find that the service and post-
service treatment records provide highly probative evidence 
against this claim, indicating a disorder that did no begin 
until years after service. 

There is a May 2005 VA examination report in which the 
examiner discusses whether the veteran's current cervical 
spine disease began during his active military service.  The 
examiner opined that the cervical spine disability may have 
occurred during service or after service, but there is no way 
to determine this from the evidence.  The Court has held that 
medical opinions expressed in speculative terms cannot 
establish a plausible claim; service connection may not be 
based on resort to speculation or remote possibility.  See 38 
C.F.R. § 3.102; Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Additionally, although the examiner was unable to 
offer an opinion with regard to etiology without resorting to 
speculation, the examiner also acknowledged the lack of 
continuity of symptomatology.  As such, there is no evidence 
of record to support a finding that the veteran's current 
cervical spine disability is etiologically related to his 
service or any incident therein and highly probative evidence 
against this claim.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a chronic neck disorder that, by the veteran's own 
statements, did not exist until years after service is not a 
condition capable of lay diagnosis.  See Espiritu and 
Woehlaert v. Nicholson, No. 05-2302 (U.S. Vet. App. August 
24, 2007).

This is a case where the preponderance of the evidence is 
against the veteran's claim, and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in October 
2002.  The letter predated the January 2003 rating decision.  
See id.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The October 
2002 letter has clearly advised the veteran of the evidence 
necessary to substantiate his claim. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains a VA examination performed in May 
2005.  The Board finds that an additional examination is not 
warranted as the Board has found that the service and post-
service medical record provides highly probative evidence 
against this claim.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


